Citation Nr: 0326135	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active duty training from July 31 to November 
28, 1990, and active service from June 1992 to May 1993.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1995 RO rating decision that denied service 
connection for schizophrenia.  In August 1998, the Board 
remanded the case to the RO for additional development.  In 
an April 2001 decision, the Board denied the appeal.

The veteran appealed the April 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2003 order, the Court granted a February 2003 joint 
remand from the parties to vacate and remand the April 2001 
Board decision for additional development.  Thereafter, the 
case was returned to the Board.

In a June 2003 letter, the Board notified the veteran of her 
right to submit additional evidence and/or argument.  A 
September 2003 written argument was received from the 
representative.



REMAND

Copies of the May 2003 Court order, the February 2003 joint 
motion from the parties, and the September 2003 written 
argument from the representative have been placed in the 
veteran's claims folder.  After review of the record and 
Court instructions, the case is REMANDED to the RO for the 
following actions:


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the related 
regulatory revisions at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003) are completed.  The veteran should 
be advised of the evidence needed to 
substantiate her claim for service 
connection for a psychiatric disability.  
This notice should advise her of the 
evidence that she must submit and of the 
evidence VA will attempt to obtain.

2.  If additional evidence is received, 
the RO should review the veteran's claim.  
If action remains adverse to her, an 
appropriate supplemental statement of the 
case should be sent to her and the 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




